DETAILED ACTION 
          Notice of Pre-AlA or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the amendment filed on 6/2/22.  Applicant amended claims 1, 3, 12, 16, 17, 21, 22; canceled claim 2 and added new claim 23.  Therefore, claims 1, 3-23 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, 11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maus et al. (US Patent 5,340,020) in view of Gaiser (US 2006/ 0021332).  
Regarding claims 1, 14, 16, Maus discloses an exhaust emission control device, comprising:
at least one exhaust gas line (113) (Fig. 1) configured to convey exhaust gases;
a heated catalyst assembly (109) (Fig. 1) configured to receive and react a portion of the exhaust gases with a fuel (fuel injector 107) (Fig. 1) supplied thereto, the heated catalyst assembly (109) (Fig. 1) comprising:
a housing having a fuel supply connection, an inlet (114) and an outlet (115), and a catalyst support arranged in said housing, the catalyst support having a first side and a second side opposite to the first side (Fig. 1), wherein:
said portion of the exhaust gases in said at least one exhaust gas line is fed into the housing through the inlet (114) (Fig. 1) and is supplied to the first side of the catalyst support; 
said fuel enters the housing through the fuel supply connection and is supplied to the second side of the catalyst support such that said portion of the exhaust gases and fuel are supplied to the catalyst support in opposite directions (note that the second air feed device 110 (Fig. 1) for delivering fresh air in supplying fuel to the catalyst 109); and 
reaction products formed by the reaction of said portion of the exhaust gases with said fuel, are discharged from the housing through the outlet (115)(Fig. 1) and back into the at least one exhaust gas line, downstream of the inlet (114)(Fig. 1).

    PNG
    media_image1.png
    274
    428
    media_image1.png
    Greyscale


However, Maus does not disclose a particulate filter connected to the at least one exhaust line downstream of the heated catalyst assembly.
Gaiser teaches a particulate filter (24) (Fig. 1) connected to the at least one exhaust line  downstream of a heated catalyst assembly (37) (Fig. 4, par. [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Maus by using a particulate filter connected to the exhaust line downstream of the heated catalyst assembly as taught by Gaiser for further reducing harmful particulate matter in the exhaust gas. 

Regarding claim 7, the modified Maus discloses the exhaust emission control device according to claim 1, Maus further disclose an air supply device (110) configured to supply ambient air to the heated catalyst assembly (Fig. 1).

Regarding claim 10, the modified Maus discloses the exhaust emission control device according to claim 1; however, Maus does not disclose wherein the housing of the heated catalyst is fully arranged inside the exhaust gas line.
With regard to the location of the housing of the heated catalyst, it is the examiner's position that the housing of the heated catalyst is fully arranged inside the exhaust gas line  would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as available space/location, as well as the size of the emission control system, and the engine operating conditions. Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense (See KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (April 30, 2007)).

Regarding claim 11, the modified Maus discloses the exhaust emission control device according to claim 1, Maus further discloses wherein the housing of the heated catalyst (109) is external to the exhaust gas line (see Fig. 1). 

Regarding claim 15, Maus discloses a method of reducing nitrogen oxides in exhaust gases output by an internal combustion engine, the method, comprising: 
providing an exhaust emission control device in accordance with claim 1; reacting a fuel (107) (Fig. 1) with a portion of said exhaust gases in the heated catalyst assembly (109) (Fig. 1) to create reaction products for heating exhaust gases flowing downstream in the exhaust gas line; and supplying the heated exhaust gases to said particulate filter (24) (see Gaiser, par. [0035]).

Regarding claim 17, the modified Maus discloses the method according to claim 16, Maus further discloses at least temporarily electrically heating a catalyst support of the heated catalyst assembly (109) (Fig. 1, col. 11, lines 38-40, 45-48).

Regarding claim 18, the modified Maus discloses the method according to claim 16, Gaiser further teaches in a first operating state, predominantly oxidizing the fuel with the exhaust gas; and in a second operating state, predominantly reacting the fuel to form a reformate (in partial oxidation operation) (see par. [0028, 0029]).


Claims 3, 8, 9, 19, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maus et al. (US Patent 5,340,020) in view of Gaiser (US 2006/ 0021332) as applied to claims 1, 16, and further in view of Baier et al. (US 2014/0013729).


Regarding claims 3, 19, the modified Maus discloses the exhaust emission control device according to claims 1, 16; however, Maus does not disclose a perforated plate arranged on a first side of the heated catalyst assembly and configured to permit said portion of the exhaust gases to pass therethrough.
Baier teaches a perforated plate (not shown) (see par. [0046]) arranged on a first side of a heated catalyst assembly and configured to permit said portion of the exhaust gases to pass therethrough.
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention, to modify Maus by using the perforated plate arranged on a first side of the heated catalyst assembly as taught by Baier for swirling the partial exhaust-gas flow into the catalyst to increase the mixing efficiency (see Baier, par. [0046]).

Regarding claims 8, 9, 21, 22, the modified Maus discloses the exhaust emission control device according to claims 1, 16; however, Maus fails to disclose a pressure reduction device positioned in the exhaust gas line between the inlet and the outlet of the heated catalyst assembly.
Baier teaches that a pressure reduction device (throttle valve 5) (Fig. 1) positioned in the exhaust gas line between an inlet (6) and an outlet (6.1) of a heated catalyst assembly (12, 13) (Fig. 1). 
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention, to modify Maus by using a pressure reduction device positioned in the exhaust gas line between the inlet and the outlet of the heated catalyst assembly as taught by Baier for effectively controlling the exhaust gas mass flow flowing through the bypass catalyst device.


Claims 4-6, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maus et al. (US Patent 5,340,020) in view of Gaiser (US 2006/ 0021332) and Baier et al. (US 2014/0013729) as applied to claims 3 and 19, and further in view of Okamoto et al. (US 2004/0178287).
Regarding claim 4, the modified Maus discloses the exhaust emission control device according to claim 3; Gaiser further teaches a fuel injector (34) (Fig. 4) arranged on a second side of the heated catalyst assembly (37) that is opposite the first side where the perforated plate is arranged; however, fails to disclose the fuel injector is a fuel plate.
Okamoto teaches using a fuel injection plate (50) (Fig. 7) to inject fuel into a combustion chamber of an engine (see par. [0053, 0065]).
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention, to modify Maus by using the fuel plate as taught by Okamoto for forming a fuel spray in a desired shape and promoting atomization of fuel (see Okamoto, par. [0009)).

Regarding claim 5, the modified Maus discloses the exhaust emission control device according to claim 4, Gaiser further discloses a pump (7) (Fig. 1) configured to supply fuel to the heated catalyst assembly (37) (Fig. 4).

Regarding claim 6, the modified Maus discloses the exhaust emission control device according to claim 4; Okamoto further teaches the fuel plate has a capillary transport arrangement configured to distribute fuel in a thin film over a surface of the fuel plate (see par. [0068, 0069]).

Regarding claim 20, the modified Maus discloses the method according to claim 19, Maus further discloses applying the fuel to a fuel injector 14 (Figs. 1, 5) which is arranged on a second side of the heated catalyst assembly that is opposite to the first side where the perforated plate is arranged (see par. [0046]); however, Maus fails to disclose the fuel injector is a fuel plate.
Okamoto teaches using a fuel injection plate (50) (Fig. 7) to inject fuel into a combustion chamber of an engine (see par. [0053, 0065]).
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention, to modify Maus by using the fuel plate as taught by Okamoto for forming a fuel spray in a desired shape and promoting atomization of fuel (see Okamoto, par. [0009]).

Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maus et al. (US Patent 5,340,020) in view of Gaiser (US 2006/ 0021332) as applied to claim 1 above and further in view of Baier et al. (US 5,829,248).
Regarding claim 12, the modified Maus discloses the exhaust emission control device according to claim 1, Maus further discloses a fuel injector (107) (Fig. 1) arranged on a second side of the heated catalyst assembly; and a pump (7) (Gaiser, Fig. 1) configured to supply fuel to the heated catalyst assembly; however, the modified Maus fails to disclose a perforated plate arranged on a first side of the heated catalyst assembly and configured to permit said portion of the exhaust gases to pass therethrough.
Baier teaches a perforated plate (not shown) (see par. [0046]) arranged on a first side of a heated catalyst assembly and configured to permit said portion of the exhaust gases to pass therethrough.
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention, to modify Maus by using the perforated plate arranged on a first side of the heated catalyst assembly as taught by Baier for swirling the partial exhaust-gas flow into the catalyst to increase the mixing efficiency (see Baier, par. [0046]).


The modified Maus fails to disclose that a fuel injector is a fuel plate.
Okamoto teaches using a fuel injection plate (50) (Fig. 7) to inject fuel into a combustion chamber of an engine (see par. [0053, 0065)).
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention, to modify Maus by using the fuel plate as taught by Okamoto for forming a fuel spray in a desired shape and promoting atomization of fuel (see Okamoto, par. [0009]).

Regarding claim 13, the modified Maus discloses the exhaust emission control device according to claim 12, Baier further teaches that a pressure reduction device (throttle valve 5) (Fig. 1) positioned in the exhaust gas line between the inlet (6) and the outlet (6.1) of the heated catalyst assembly (12, 13) (Fig. 1).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. (US 2014/0013729) in view of Gaiser (US 2006/ 0021332).
Baier discloses a method for exhaust emission control, wherein exhaust gas is supplied with at least one exhaust gas line to at least one exhaust gas catalytic converter (par. [0036]), the method comprising: 
providing a heated catalyst assembly (12,13) (Fig. 1) upstream of the exhaust gas catalytic converter, the heated catalyst assembly (12,13) having a housing which has an inlet (not numbered) and an outlet (Fig. 4) and which is connected to the exhaust gas line in such a way that a portion of the exhaust gas flowing in the exhaust gas line is supplied through the inlet  into the housing and is discharged from the housing through the outlet back into the exhaust gas line downstream of the inlet (Fig. 4) supplying the heated catalyst assembly with fuel (14) (Fig. 4) and a portion of said exhaust gas; at least partially reacting said fuel with said portion of the exhaust gas to create reaction products for heating exhaust gas flowing downstream in the exhaust gas line; and supplying the heated exhaust gas to the particulate filter (see par. 0036]), the method further comprising in a first operating state, predominantly oxidizing the fuel with the exhaust gas (see . 
However, Baier fails to disclose predominantly reacting the fuel to form a reformate.in a second operating state.
Gaiser teaches oxidizing the fuel with the exhaust gas in a first operating state; and reacting the fuel to form a reformate in a second operating state (see par. [0005, 0028, 0029]).
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention, to modify Baier by reacting the fuel to form a reformate in a second operating state as taught by GAiser for providing a highly reactive mixture of partially oxidized intermediate products which can be reacted at comparatively low temperatures so that additional heat is released to increase the temperature of the oxidation catalyst (see Gaiser, par. [0005]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gaiser (US 2006/ 0021332).
Gaiser discloses a method for exhaust emission control, wherein exhaust gas is supplied with at least one exhaust gas line to at least one exhaust gas catalytic converter (4) (Fig. 1), the method comprising: 
providing a heated catalyst assembly (37) (Fig. 4, par. [0068]) upstream of the exhaust gas catalytic converter (4) (Fig. 1), the heated catalyst assembly (37) having a housing which has an inlet  and an outlet and which is connected to the exhaust gas line in such a way that a portion of the exhaust gas flowing in the exhaust gas line (3) is supplied through the inlet into the housing and is discharged from the housing through the outlet back into the exhaust gas line downstream of the inlet (114) (Fig. 1); supplying the heated catalyst assembly with fuel supply (6) (Figs. 1, 4) and a portion of said exhaust gas; at least partially reacting said fuel with said portion of the exhaust gas to create reaction products for heating exhaust gas flowing downstream in the exhaust gas line (see par. [0028]; and supplying the heated exhaust gas to an exhaust gas catalytic converter (4) (Fig. 1); the method further comprising in a first operating state, predominantly oxidizing the fuel with the exhaust gas and in a second operating state, predominantly reacting the fuel to form a reformate (i.e. partial oxidation operation) (see par. [0005, 0028, 0029]).
However, Gaiser fails to disclose that the outlet is located downstream of the inlet. 
With regard to the location of the outlet, it is the examiner's position that the outlet being located downstream of the inlet  would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as available space/location, as well as the size of the emission control system... Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense (See KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (April 30, 2007)).

Response to Arguments
Applicant's arguments filed 6/2/22 have been fully considered and they are moot in view of a new ground of rejection as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30a.m. - 5:30p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.

lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto. gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPT©
Customer Service Representative or access to the automated information system, call 800 -786- 9199 (IN USA OR CANADA) or 571 -272-1000.

/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747